Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 1 of 9 Page ID #:5




                            EXHIBIT 1
 Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 2 of 9 Page ID #:6

                                                                          Service of Process
                                                                          Transmittal
                                                                          06/12/2020
                                                                          CT Log Number 537784384
TO:      Laura Aznavoorian, Litigation Supervisor
         Gallagher Bassett Services, Inc.
         1901 S. Meyers Rd, Suite 200C
         Oakbrook Terrace, IL 60181

RE:      Process Served in California

FOR:     Costco Wholesale Corporation (Domestic State: WA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   Judith L. Potiroff, Pltf. vs. Costco Wholesale Corp., Dft.
                                   Name discrepancy noted.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # CIVDS2000997
NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:          By Process Server on 06/12/2020 at 14:29
JURISDICTION SERVED :              California
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      CT has retained the current log, Retain Date: 06/12/2020, Expected Purge Date:
                                   06/27/2020

                                   Image SOP

                                   Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com

                                   Email Notification, Zois Johnston zjohnston@costco.com

                                   Email Notification, Maureen Papier maureen_papier@gbtpa.com

SIGNED:                            C T Corporation System
ADDRESS:                           1999 Bryan Street
                                   Suite 900
                                   Dallas, TX 75201
For Questions:                     866-665-5799
                                   SouthTeam2@wolterskluwer.com




                                                                          Page 1 of 1 / SM
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
                 Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 3lo
                                                                       of 9 Page ID #:7
                                                                              rsox^
                                                                                                                                                  SUM-100
                                       SUMMONS                                                                         fOR CMfIT vse ONLV
                                                                                                                    (toLO      vjo oe L* coffre
                                 (CtTACION JUDiCIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                            SUPERIOR court r OF CALIFORNIA
                                                                                                                  couNT> OF ^Ac, •,:rnardino
Costco Wholesale Corp. and Docs 1 to 30                                                                            SAN BERnmRCJI.'^i ' 'JiSTRlCT


YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                            JAN 1 3 2020
(LO ESTA DEMANDANDO el DEMANDANTE):
Judith L. Pouroff                                                                                              BY^
                                                                                                                 ALMA VALlLjo umHcK uIpUTV

 NOTICEI You have been sued. The court may decide againsl you without your being heard unless you respond within 30 days. Read the Inlormatton

    You have 30 CALENDAR DAYS after this sumnwis end legal papers are served on you to Tile a wrillen response at this coirl and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form tf yw want the cot^t to hear your
 cese. There may be a court form that you can use (or your response. You can find those court forms end more information at iho Cairfania Courts
 Online Sell-Help Center {www.couflinto.eB.gov/selfhelp). your county low library, or ilu3 courthouse nearest you. II you cannot pay the ring lee. au
 the court dent lor a lee waiver lomt. If you do not file your response on time, you may lose the case by defeiil. and your wages, money, end property
 may be taken without further warning from the court.
     There ere other legal requirements. You may warn to call on attorney right away. If you do not know an ailomey. you may want to call en attorney
 referral service. If you cannot afford an attorney, you may be dlgible for free legal services from a nonprofit legal services program. You can locale
 these nonprofit groups at uie CaHlornia Legal Services Web site {wtfAM.IawhelpcalHorniB.org). the California Courts Ort|ir« Self-Help Center
 {wvm.eourtlnfo.ca.gov/seifhdp), or by conteding your local court or county bar association. NOTE: The court has a statutory hen for waived fees and
 costs on any selUemeni or arbitration aiward of StO.OX or more m a civil case The court’s lien must bo paid before the court will dismiss U»e c^
 lAVISOI Lo han oemanOarto- Bi no respontla denUo de 30 dtas, la corte puede decidir en so contra sm ascuchar so version. Lea la mlormaaOn a

   Tiene 30 DIaS DB CALBNDARIO despuOs de oue to entraguen esla cilaeiOn y papeias legafes para presenlar yna reapueda por esatio an esfa
 cone y hacer quo so enfregue ona copta ddemandanlo Una carta o una liamada teiefOn'Ka no lo proiegen. Su respuesia porosento liene qua estar
 on tormato legal corwcio si desea quo procosen su case en la cono. Bs posibie que hayo un fo/muiano que i^led puedo user para su respuesia
 Puede encorUrar esios formulafios de fa corte y mas fn/ormac«6n en d Cenfro de Ayuda de las Cortes de CaWomis (Www.sucorie.ca.jtovj. on la
 dbSoieca de tayes de su condetto o en le corte que fa goede mis cerca. Sf rto poede pager la cuoie de presenfac/bn. pida ai secniano de la
 que »e dO un tormotenb do exondOn do pego de etjotas. Si no prosenta su respueslB a tiempo, puede perder ei caso par hci/mpfimien/o y lo corte le
 podrd gw'far so soe/do, dfnero y Pwries sin mis adverterKia.                                                                                 • i„
   Nay oltos requisitos /agates. Ss nKomer^ablo que flame a on ebogado inmedtelamen/e. Si no conpce a on abogedo, puede uamar a on servtcte de
 remisiOn a abogados. Si no puede pagar a on abogado. as posibie que cumpla con los raiprls/fos para oWenar servidos lagales gra/u»/os de on
 proafsme de servtctos legales sin tines de tecra Puede crtconfrar estos gtvpos sin fines de fucro en ef sUo web de Catifomla Lagaf Services.
 (WWW tawheipcahfomia.orgj. en el Centro do Ayuda de las Cortes de Cabfomia. (Www.sucorte.ca.govJ o poniOndose en contado con la corteo ef
 co/egte de abogados locaies. AVISO: Por ley. la corte f/eno derecho a reciamar fas cuotas y tos coslos exentos por fmponer on gra^men s^/e
 cualquier recuperadOn de S10.000 d mbs de valor roeWda medianlo un ecuordo o una concesiOn de arbilraje en un easo de derecho crvff. Tiene goe
 pager of gravamen de la corte antes de que la cone pueda desechar ci caso.
                                                                                                        ICASENUUSER-
The name and address of the court is:                                rz-^i r                                   OWCllO/
(Ei nombre y direccidn de la corte es): Superior Court of California for the
 County of San Bernardino
                                                                                                     CIV PS 2nnnqiL7
 247 West Third Street, San Bernardino, CA 92415
The name, address, and telephone number of plaintiffs ailomey, or plainilfl without an ailomey. is:                                                             FAX
(Ef nombre la direccidn y ei nomem de leldfono del abogado del demandanie. o del demandanie que no liene abogado. es):
 David W. Allor, Esq.. SBN 152576. 6080 Center Drive, Ste 600, Los Angeles, CA 90045; (310) 342-8270

                                                                     Clerk, by                                                                      . Deputy
DATE- January 8, 2020
(Fecha)
                                             JAN 13 tOZO             (Secrelario)                                                                    (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010}.)
(Pare prveba de onlroga de esla citatidn use el (ormulario Proof of Service of Summons. (POS-OfOjj.
                                  NOTICE TO THE PERSON SERVED: You are served
 tSEALI                           1. {  I as an individual defendant.
                                  2-C   I as the person sued under (he fictitious name of (specify):



   coP'^                              3. £3 on behalf ol (specify): Costco Wholesale Corp.

                                          under. GEB CCP 416.10 (corporation)
                                                      CCP 416.20 (defunct corporation)
                                                                                              I----1 CCP 416.60 (minor)
                                                                                              { I CCP 416.70 (conservatee)
                                                 (~~) CCP 416.40 (association or partnership) PH CCP 416.90 (authorized person)
                                                  r I other (specify):
                                      4. I     i by personal delivery on (date):                                                                         P»qt 1^1

                                                                                                                                Codo ei CnH PreceduTD )) 41 ] 20. «U
 fem Moeite kx Windnenr Um                                              SUMMONS                                                                  •mM> eolWriu ct.qov
   JUrtICMl Cound a
   SUM-100 [Rr- Ju*)! *. 70091
               Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 4 of 9 Page ID #:8

                                                                                                                                  PLO-PI-001
ATlORHgV W PARTY Without A?T0*WEV               »«* 8*/ ftufflO*/. tttOmMnu}.
   David W. Alior, Esq. SBN 152576
   Law Office of David W. Allor
   6080 Center Drive. Suite 600
   Los Angeles, CA 90045
          TCl£P*iONE     mo.    (310) 342-8270           FA*NO fQp««ft          (310) 342-8271
E-MAii aOORESS                  David@AUorLaw .com
   ATTORNEY FOR (»**>•)         Plaintiff Judith L. Poitroff
SUPERIOR COURT OF CALIFORNIA. COUNTY OF Son Bcmardino
        STREET AooREss- 247 Wcsi Third Street
       UMUNO AOQRESS:                                                                                                FILED
                      San Bernardino, CA 92415
       CITY AND ZP COC£                                                                                 SUPERIOR COURT OF CALIFORNIA
                                                                                                         COUNTY OF 5rtN ’S.-.RnARDINO
           BRAwcMNAMs San Bernardino District                                                             SAN BERNA/:UI(s..» U'STRICT
            PLAINTIFF: Judith L. Potiroff
                                                                                                                 JAN 1 3 2020
          DEFENDANT: Cosico Wholesale Corp.
                                                                                                     BY                   aj
I / I DOES 1 TO I               30                                                                        alma VALLEJO   uARtk. DEPUTY
 COMPLAINT—Personal Injury, Property Damage. Wrongful Death
      I----- 1 AMENDED {Number}:
 Type (check all that apply):
[~H MOTOR VEHICLE            m_     OTHER (specify)-. Premises Liability
      {~~i Property Damage        r~^ Wrongful Death
       fT"! Personal Injury       I    I Other Damages (specify):
                                                                                                      CASE NUMBER.
 Jurisdiction ^checlt all that appty):
I----- 1 action is a limited civil case
          Amount demanded I
                               }
                                    I does not exceed $10,000
                                    I exceeds $10,000, but does not exceed $25,000
                                                                                                     CIV DS 2 00 0 9 9 7
r7~l ACnON IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
          ACTION IS RECLASSIFIED by this amended complaint
         I   I from limited to unlimited
         I n from unlimited to limited
1. Plaintiff (nen>e or names): Judith L. Pollroff
   alleges causes of action against defendant (name or names);
   Cosico Wholesale Corp. and Does 1 to 30
2. This pleading, including attachments and exhibits, consists of the following number ol pages:                                 Ot ?AX
3. Each pJainiiff named above Is a competent adult
   a. [ ] except plaintiff (name):
            (t) I      a corporation qualified to do business in Califomia
            (2) r~~1 an unincorporated entity (desenbe):
            (3) I    I a public entity (desenbe):
            (4) [ ] a minor f 1 an adult
                       (a) I-----i for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                       (b) l~~l other (specify):
            (5) I    1 other (specify):
   b. I       I except         plaintiH (name):
                (1) I          I a corporation qualifted to do business in California
                (2) {          1 an unincorporated entity (desenbe):
                (3) i          I a public entity (descn'bej.
                (4) I           I a minor I     I an adult
                                  (a) i~~l for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                                 (b) I    I other (specify):
                 (5) (         I other (spec/7y);

   I      I Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                   Rtgt T oH
                                                                                                                               ol C<«< FiMOdurt. I A2S 12
 Fvm AoerovoO Iv OpOnrtf U*t                              COMPLAINT—Personal Injury, Property                                        M«W.CBU>t«MO.CO p»'
   iwACiAl Cogne* o* C«Ud>tu«
PlD'PhOOl IR>«          T.zoon                                 Damage, Wrongful Death
                   Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 5 of 9 Page ID #:9

                                                                                                                                 PLD-Pl-001
                                                                                                       CASE NUMBER:
 SHORT TITLE:
  Pottroff V. Costco Wholesale Corp.

4. [          Plaintiff ^name);
              is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a. m except defendant (name): Costco Wholesale Cor c. [                           ] except defendant (name):
           (1) I ✓ I a business organization, form unknown                             (1) r I a business organization, form unknown
           (2) [   ] a corporation                                                     (2) I   I a corporation
                   ] an unincorporated entity (describe):                              (3) I   I an unincorporated entity (describe):
           (3) [

                          ] a public entity (describe):                               (4) [    ] a public entity ('descr/be^;
                  (4) [

                  (5) I    I other (specify):                                         (5) I    I other (specify):




      b. I      I except defendant (name):                                    d. \   I except defendant foame^;
                          ] a business organization, form unknown                      (1) I   I a business organization, form unknown
                  (1)
                  (2) r "n a corporation                                               (2) I ] a corporation
                  (3) I    I an unincorporated entity (describe):                      (3) I   I an unincorporated entity (describe):


                  (4) I    I a public entity (describe):                               (4) [     a public entity (describe):


                  (5) [    ] other (specify):                                          (5) [   ] other (specify):


       I----- i Information about additional defendants who are not natural persons is contained in Attachment 5.

6.      The true names of defendants sued as Does are unknown to plaintiff.
        a. m Doe defendants (specify Doe numbers): ^ to 15                             were the agents or employees of other
                  named defendants and acted within the scope of that agency or employment.
         b. f~7~l Doe defendants (specify Doe numbers): i 6 to                          are persons whose capacities are unknown to
                  plaintiff.
 7-     [     Defendants who are joined under Code of Civil Procedure section 382 are (names)'.




 8.     This court is the proper court because
        a.     ] at least one defendant now resides in its jurisdictional area.
        b. [___] the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
        c. r7~] injury to person or damage to personal properly occurred in its jurisdictional area.
         d. 11 other (specify):




 9.     [      ] Plaintiff is required to comply with a claims statute, and
            a.     ] has complied with applicable claims statutes, or
            b. I   I is excused from complying because (specify):




                                                                                                                                         Psga 2 o) 3
 PLO-PI-001 |Rev.Janua>y 1.20071                      COMPLAINT—Personal Injury, Property
                                                           Damage, Wrongful Death
                 Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 6 of 9 Page ID #:10

                                                                                                                                         PLD-PI-001
                                                                                                      CASE NUMBER:
SHORT TITLE:
 Pottroff V. Costco Wholesale Corp.

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
    causes of action attached):
    a- [ ] Motor Vehicle
    b. I y I General Negligence
    c.      ] Intentional Tort
    d. I     I Products Liability
    e. I v' I Premises Liability
    f. I     I Other (specify):




11. Plaintiff has suffered
    a. I / I wage loss
    b. I      I loss of use of property
    c. r7~] hospital and medical expenses
    d. I / I general damage
    e. [        property damage
    f. I / I loss of earning capacity
    g, [      I other damage (specify):




12. [    3 The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
     a. [    \ listed in Attachment 12.
     b. I    I as follows:




 13. The relief sought in this complaint is within the jurisdiction of this court.



 14.    Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
        S’ (1) I / 1 compensatory damages
           (2) I   I punitive damages
           The amount of damages is |'/n cases for persona/ injury or wrongful death, you must check (1)):
           (1) I / I according to proof
           (2) I    I in the amount of: $
 15, I        [ The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




 Date: January 8, 2020
 David W. Allor, Esq.                                                            ► ^              (SIGNATURE OF PLAINTIFF OR ATTORNET)
                                 (TYPE OR PRINT NAME)
                                                                                                                                               Pago 3 oi 3
 PLD-PI-001 [Rev. Janua«y I. 2007]                      COMPLAINT—Personal Injury, Property
                                                             Damage, Wrongful Death
                Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 7 of 9 Page ID #:11

                                                                                                                                        PLD-P!-001(4
                                                                                                           CASE NUMBER;
SHORT TITLE;
Pottroff V. Costco Wholesale Corp.

                                                    CAUSE OF ACTION—Premises Liability                                           Page           4
       First
                       (number)
       ATTACHMENT TO        [ZII Complaint         r I Cross - Complaint
       (Use a separate cause ofactiar) form for each cause of action.)

       Prem.L-1. Plaintiff (name): Judith L. Pottroff
                   alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                   On (date): January 14, 2018                        plaintiff was injured on the following premises in the following

                        fashion (description of premises and circumstances of injury):
                         On the above date, plaintiff was an invitee on the premises owned and operated by defendants,
                         and each of them, located at Costco Wholesale Corp., 1099 E. Hospitality Lane, San
                         Bernardino, CA 92408. While retrieving merchandise from the store for purchase, plaintiffs
                         foot stepped through a plank of a pallet located on the premises floor. As a direct and
                         proximate result of the unreasonably dangerous condition of the pallet, plaintiff suffered harm
                         to her person.
        Prem.L-2.          I~/ I Count One__Negligence The defendants who negligently owned, maintained, managed and
                                 operated the described premises were ('names):
                                       Costco Wholesale Corp.

                                       CZ     Does _1                  to 30
        Prem.L-3.           I         I Count Two—Willful Failure to Warn (Civil Code section 846] The defendant owners who willfully
                                        or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                        (names);



                                       f ^'l Does                      to
                                       Plaintiff, a recreational user, was   L        an invited guest I     I a paying guest.
        Prem.L-4.                      Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                       on which a dangerous condition existed were (names);



                                                i     I Does                     to
                                        a.     ] The defendant public entity had [___I actual L        j constructive notice of the existence of the
                                           ___ dangerous condition in sufficient time prior to the injury to have corrected It.
                                        b. I   I The condition was created by employees of the defendant public entity,
         prem.L-5. a. i               I Allegations about Other Defendants The defendants who were the agents and employees of the
                                        other defendants and acted within the scope of the agency were (names);



                                       I     I Does                    to
                         b. [         ] The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                        I   I described in attachment Prem.L*5.b I         I as follows (names);



                                                                                                                                                     Paga 1 of 1
                                                                                                                                 Code ol Civ3 Piocedure. §425.>2
  Form Approved for OpUonal Use                       CAUSE OF ACTION—Premises Liability                                                     wvtw.courtMo ct.gov
    Jud’CiBl Courtcil ol Calitomie
PLO-Pi'OOI(4)|Rcv. January t, 2007)
                 Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 8 of 9 Page ID #:12

                                                                                                                              PLD-PI-001(2)
                                                                                                CASE NUMBER:
SHORT TITLE:
Pottroff V. Costco Wholesale Corp.


        Second                                    CAUSE OF ACTION—General Negligence                                     Page____ 5
                         (number)

        ATTACHMENT TO                  CZ] Complaint [        Cross - Complaint

        (Use a separate cause of acf/on form for each cause of action.)

        GN-1. Plaintiff (name):          Judith L. Pottroff

                    alleges that defendant (name): Costco Wholesale Corp.




                               i~/n Does      1               to   30

                    was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                    negligently caused the damage to plaintiff
                    on (date): January 14, 2018
                    at (place): 1099 E. Hospitality Lane, San Bernardino, CA 92408
                    (description of reasons for liability):
                     On the above date, plaintiff was an invitee on the premises owned and operated by defendants,
                     and each of them, located at Costco Wholesale Corp., 1099 E. Hospitality Lane, San Bernardino,
                     CA 92408. Defendant's and each of them, owe a duty of care to Plaintiff and all customers to use
                     reasonable care to protect their safety while on the premises. This would include assisting them in
                     retrieving merchandise from the store floor in order to prevent foreseeable harm. Defendants and
                     each of them breached this duty of care by refusing to assist Plaintiff and putting her in harm's
                     way . Plaintiff
                           .         and her husband asked for assistance from two Sales Associates on the merchandise
                     floor, both declined and stated that she would have to load the merchandise onto a cart herself and
                     then pay for the items before assistance could be offered. Plaintiff asked again and the Sales
                     Associates repeated their original answer. While retrieving merchandise from the store for
                     purchase, plaintiffs foot stepped through a plank of a pallet located on the premises floor. As a
                     direct and proximate result of the unreasonably dangerous condition of the pallet, plaintiff
                     suffered harm to her person.




                                                                                                                                           Page 1 o> 1
                                                                                                                          Code o( CMI Procedure e2S.12
  Porm Approved <or Optior^Bl Use                 CAUSE OF ACTION—General Negligence                                               www,coom'nfo.ca.{rov
    JudiciBi Council of Catiforr^ia
PLD-PI-O0U2) [Rev. January 1, 2Cyo7]
    Case 8:20-cv-01970 Document 1-1 Filed 10/12/20 Page 9 of 9 Page ID #:13
         SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO




San Bernardino District - Civil
247 West Third Street

San Bernardino, CA. 924150210

                                             CASE NO: CIVDS2000997
  LAW OFFICE OF DAVID W ALLOR
  6080 CENTER DR
  SUITE 600
  LOS ANGELES CA 90045
                            NOTICE OF TRIAL SETTING CONFERENCE


IN RE: JUDITH L. POTTROFF -V- COSTCO WHOLESALE
THIS CASE HAS BEEN ASSIGNED TO: JOHN M TOMBERLIN IN DEPARTMENT S33
FOR ALL PURPOSES.
Notice is hereby given that the above-entitled case has been set for
Trial Setting Conference at the court located at 247 WEST THIRD STREET
SAN BERNARDINO, CA 92415-0210.
        HEARING DATE: 07/13/20 at        8:30 in Dept. S33


DATE: 01/13/20    Nancy Eberhardt, Court Executive Officer
                                                    By: ALMA VALLEJO GARCIA


                    CERTIFICATE OF SERVICE
I am a Deputy Clerk of the Superior Court for the County of San
Bernardino at the above listed address. I am not a party to this
action and on the date and place shown below, I served a copy of the
above listed notice:
( ) Enclosed in a sealed envelope mailed to the interested party
adc5ressed above, for collection and mailing this date, following
standard Court practices.                                        .
( ) Enclosed in a sealed envelope, first class postage prepaid in tne
U.S/mail at the location shown above, mailed to the interested party
     addressed as shown above, or as shown on the attached listing.
 iJ) A copy of this notice was given to the filing party at the counter
 ( ) A copy of this notice was placed in the bin located at this office
and identified as the location for the above law firm's collection of
file stamped documents.

Date of Mailing: 01/13/20
I declare under penalty of perjury that the foregoing is true and
correct. Executed on 01/13/20 at San Bernardino, CA
                                             BY: ALMA VALLEJO GARCIA
